Exhibit 10.1

 



SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement (this “Agreement”) is made and entered into as of
April 25, 2013 by and between Advanced Cell Technology, Inc., a Delaware
corporation (the “Company”), and Volation Capital Partners, LLC, a New York
limited liability company doing business as Volation Life Sciences Capital
Partners, LLC (“Investor”). Each party is sometimes individually referred to in
this Agreement as a “Party” and collectively as the “Parties.”

 

RECITALS:

 

WHEREAS, the Company and Investor entered into that certain Preferred Stock
Purchase Agreement effective as of March 3, 2009 (the “Purchase Agreement”);

 

WHEREAS, Investor has purchased 113 shares of Series A-1 Convertible Preferred
Stock of the Company (the “Preferred Stock”) pursuant to the Purchase Agreement;
and

 

WHEREAS, the Company and Investor desire to exchange the Preferred Stock for
shares of freely tradable common stock issued by the Company (the “Common
Stock”).

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained in this Agreement, and intending to be legally bound, the Parties
agree as follows:

 

1.               Share Exchange. Investor hereby agrees to surrender for
cancellation the Investor’s 113 shares of Preferred Stock in exchange for the
Company issuing to Investor 27,522,833 freely tradeable shares of its Common
Stock (the “Conversion Shares”). The Company shall, within three (3) business
days from the date of this Agreement cause its transfer agent through the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program to
credit the Conversion Shares to Investor’s account set forth on Appendix A with
DTC through its Deposit/Withdrawal at Custodian system. The Preferred Stock will
be deemed cancelled upon delivery of the Conversion Shares.

 

2.               Legend Removal. The restrictive legend on the Conversion Shares
will be removed in reliance on Rule 144 (“Rule 144”) promulgated under the
Securities Act of 1933, as amended (the “Securities Act”). Investor understands
and agrees that the Company and its legal counsel, Sheppard, Mullin, Richter &
Hampton LLP, will rely on its representations set forth in this Agreement to
determine that the restrictive legend may be removed from the Conversion Shares
in accordance with Rule 144. The Company shall, within three (3) business days
from the date of this Agreement, provide to Investor a copy of the legal opinion
from its counsel addressed to the Company’s transfer agent that the Conversion
Shares are freely-tradeable and may be immediately sold under Rule 144 without
restriction.

 

3.               Cancellation of Redemption Notice. Investor hereby rescinds its
redemption notice dated April 9, 2013 that Investor delivered to the Company
with respect to the 113 shares of Preferred Shares.

 

 



1

 

 

4.               Representations and Warranties of the Company.

 

4.1            Valid Issuance of Securities. The Conversion Shares, when issued
and delivered in accordance with the terms of this Agreement, will be duly and
validly issued, fully paid and nonassessable. Based in part upon the
representations of Investor in Section 4 of this Agreement, the Conversion
Shares will be issued in compliance with Securities Act and all applicable state
securities laws.

 

4.2            Reporting Requirements. The Company has been subject to the
reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended, for the past ninety (90) days and has filed all required
reports, including quarterly and annual reports, during the 12 months preceding
the date hereof.

 

5.               Representations and Warranties of Investor.

 

5.1            Title to Preferred Stock. Investor has good and marketable title
to the Preferred Stock, free and clear of all encumbrances, and has not
transferred, pledged or otherwise disposed of any interest in the Preferred
Stock (whether arising by contract or by operation of law or otherwise).

 

5.2            Accredited Investor. The Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.

 

5.3            Not an Affiliate of the Company. Investor is not now, nor has
been at any time in the preceding three months, an “affiliate” of the Company
(as such term is defined in Rule 144) (an “Affiliate”). An Affiliate is a
“person” that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the Company. As
applicable here, a “person” includes Investor and each of the following other
persons: (i) any trust or estate in which Investor collectively own ten percent
or more of the total beneficial interest, or of which Investor serves as
trustee, executor or in any similar capacity; and (ii) any corporation or other
organization (other than the Company) in which Investor is the beneficial owner
collectively of ten percent or more of any class of equity securities or ten
percent or more of the equity interest.

 

5.4            Acquisition Date of Preferred Stock. Investor acquired the
Preferred Stock on a date or dates which were not less than one year prior to
the date of this Agreement (“Acquisition Date(s)”). The full purchase price or
other consideration for the Preferred Stock was paid on the Acquisition Date(s).
At all times since the Acquisition Date(s), Investor has been the beneficial
owner of the Preferred Stock.

 

5.5            Not an Underwriter. Investor is not an underwriter with respect
to the Preferred Stock and Conversion Shares, and the removal of the restrictive
legend on the Conversion Shares is not a part of a distribution or plan of
distribution of any securities on behalf of the Investor or the Company or any
Affiliate thereof.

 



2

 

 

6.               Miscellaneous.

 

6.1            Entire Agreement. This Agreement is the final, complete and
exclusive statement of the agreement of the Parties with respect to the subject
matter of it and supersedes any prior or contemporaneous agreements,
understandings, or course of dealing.

 

6.2            Applicable Law; Consent to Jurisdiction. This Agreement and the
rights and remedies of each Party arising out of or relating to this Agreement
(including, without limitation, equitable remedies) shall be solely governed by,
interpreted under, and construed and enforced in accordance with the laws
(without regard to the conflicts of law principles thereof) of the State of New
York, as if this Agreement were made, and as if its obligations are to be
performed, wholly within the State of New York. Any and all proceedings
resulting from or arising out of a controversy or claim relating to this
Agreement or the breach thereof, shall be held exclusively in the state and
federal courts sitting in the City of New York, borough of Manhattan, and the
Parties hereto expressly consent to hold themselves subject to such jurisdiction
for the purposes of any and all such proceedings.

 

6.3            Further Action. The Parties hereto agree to execute such further
instruments and to take such further actions as may be reasonably required from
time to time to carry out the intents and purposes of this Agreement.

 

6.4            Successors and Assigns. No Party hereto may assign any of its
rights or delegate any of its duties under this Agreement without the prior
written consent of the other Party. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of and be binding upon
the successors, assigns, heirs, executors and administrators of the Parties
hereto.

 

6.5            Counterparts. This Agreement may be executed in multiple
counterparts and transmitted by facsimile or by electronic mail in “portable
document format” (“PDF”) form, or by any electronic means intended to preserve
the original graphic and pictorial appearance of a Party’s signature. Each such
counterpart and facsimile or PDF signature shall constitute an original, and all
of which, when taken together, shall constitute one instrument.

 

 

 

[SIGNATURES FOLLOW ON THE NEXT PAGE]

 

 



3

 

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first written above.

 

 

Advanced Cell Technology, Inc.

 

 

By: /s/ Gary Rabin
Name: Gary H. Rabin
Title: Chief Executive Officer

         

Volation Life Sciences Capital Partners, LLC

 

 

By: /s/ Michael Wachs
Name: Michael Wachs
Title: Managing Member

 

 

 

[SIGNATURE PAGE TO SHARE EXCHANGE AGREEMENT]

 



4

 

